UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7721



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TAWAYNE DEVONE LOVE,

                Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph R. Goodwin, Chief
District Judge. (2:03-cr-00187-1)


Submitted:   February 28, 2008             Decided: March 10, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tawayne Devone Love, Appellant Pro Se. John Lanier File, OFFICE OF
THE UNITED STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tawayne Devone Love appeals the denial of his motion to

reconsider the district court’s order denying various motions filed

in his criminal proceeding.           As noted by the district court, the

relief Love seeks must be filed in a 28 U.S.C. § 2255 (2000)

motion.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Love, No. 2:03-cr-00187-1 (S.D.W. Va.

filed Oct. 10, 2007, entered Oct. 11, 2007).             We deny Love’s motion

for summary disposition and dispense with oral argument because the

facts    and    legal   contentions    are    adequately    presented    in   the

materials      before   the   court    and    argument   would   not    aid   the

decisional process.



                                                                        AFFIRMED




                                      - 2 -